Case 4:19-cv-08426-YGR Document 5-3 Filed 12/27/19 Page 1 of 4




      Exhibit C
                 Case 4:19-cv-08426-YGR Document 5-3 Filed 12/27/19 Page 2 of 4
                                                         Thursday, December 26, 2019 at 11:17:03 Mountain Standard Time

Subject:    FW: URGENT Exqline - Se3lement Discussions
Date:       Thursday, December 26, 2019 at 11:08:58 AM Mountain Standard Time
From:       Jessie Pellant
ADachments: image001.png, image002.png, image003.png

From: "Yee, Jeﬀrey" <Jeﬀrey.Yee@lewisbrisbois.com>
Date: Friday, December 20, 2019 at 12:29 PM
To: Jessie Pellant <jpellant@studioiplaw.com>, "Lagatree, Donald"
<Donald.Lagatree@lewisbrisbois.com>
Cc: "Lu, Hong" <Hong.Lu@lewisbrisbois.com>, "M. Williamson" <mwilliamson@studioiplaw.com>
Subject: RE: [EXT] Re: California Beach Co., LLC - Se3lement Discussions

Ms. Pellant,

I am informed that Exqline is aware of the acbon taken by Mr. Du who sells goods to Exqline. Exqline does
not control Mr. Du, and we do not know what Mr. Du would or would not agree at this bme. In the interim,
we await your wri3en response le3er so we can discuss with our client to move the se3lement discussion
forward. Thanks.




                                                   Jeﬀrey F. Yee
                                                   Partner
                                                   Jeﬀrey.Yee@lewisbrisbois.com

                                                   T: 213.680.5124 F: 213.250.7900


633 W. 5th Street, Suite 4000, Los Angeles, CA 90071 | LewisBrisbois.com

RepresenTng clients from coast to coast. View our locaTons naTonwide.

This e-mail may contain or a3ach privileged, conﬁdenbal or protected informabon intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to nobfy the sender, then delete
this email and any a3achment from your computer and any of your electronic devices where the message is stored.
From: Jessie Pellant [mailto:jpellant@studioiplaw.com]
Sent: Friday, December 20, 2019 10:54 AM
To: Yee, Jeffrey; Lagatree, Donald
Cc: Lian Hua Chen; Lu, Hong; M. Williamson
Subject: Re: [EXT] Re: California Beach Co., LLC - Settlement Discussions




Mr. Yee,
We have not heard any news from you on this issue. Can you please conﬁrm your client’s role and
relabonship with Mr. Du and whether he has agreed to reinstate our client’s webpages?

Thank you,
Jessie Pellant


                                                                                                                                          Page 1 of 3
                Case 4:19-cv-08426-YGR Document 5-3 Filed 12/27/19 Page 3 of 4




Jessie L. Pellant
Managing Partner

jpellant@studioiplaw.com
O: (720) 443-1773
C: (208) 340-9955




www.studioiplaw.com
This email and any a3achments are the property of StudioIP Law, LLC and are intended solely for the use of the email recipient or enbty
to whom the email is addressed. Emails are not to be distributed to other parbes without the express wri3en permission of the original
sender. If you are not the intended recipient of this email, please delete this message and call 720-443-1773. Any other use, retenbon,
or disseminabon is strictly prohibited.



From: Jessie Pellant <jpellant@studioiplaw.com>
Date: Thursday, December 19, 2019 at 10:40 AM
To: "Yee, Jeﬀrey" <Jeﬀrey.Yee@lewisbrisbois.com>, "Lagatree, Donald"
<Donald.Lagatree@lewisbrisbois.com>
Cc: Lian Hua Chen <chenlianhua@yingkelawyer.com>, "Lu, Hong" <Hong.Lu@lewisbrisbois.com>, "M.
Williamson" <mwilliamson@studioiplaw.com>
Subject: Re: [EXT] Re: California Beach Co., LLC - Se3lement Discussions

Mr. Yee,

Do you represent the interests of Mr. Du as well as Exqline? Mr. Du has removed my client’s Facebook page
and Instagram account. We lek you a voicemail regarding this issue. We were gathering evidence from our
client’s manufacturer and received that informabon two days ago and were draking you a le3er in response
to conbnue to move se3lement forward and educate you and your team on the facts. Obviously, this new
development is going to aﬀect any possible resolubon of this ma3er.

Please get in touch with me asap on this issue. We must have the Facebook and Instagram pages restored
immediately if there is to be an amicable resolubon of this ma3er.

Jessie Pellant



Jessie L. Pellant
Managing Partner

jpellant@studioiplaw.com
O: (720) 443-1773
C: (208) 340-9955




                                                                                                                                   Page 2 of 3
                Case 4:19-cv-08426-YGR Document 5-3 Filed 12/27/19 Page 4 of 4




www.studioiplaw.com
This email and any a3achments are the property of StudioIP Law, LLC and are intended solely for the use of the email recipient or enbty
to whom the email is addressed. Emails are not to be distributed to other parbes without the express wri3en permission of the original
sender. If you are not the intended recipient of this email, please delete this message and call 720-443-1773. Any other use, retenbon,
or disseminabon is strictly prohibited.




                                                                                                                                   Page 3 of 3
